Title: Thomas Jefferson to Martin Oster, 5 July 1812
From: Jefferson, Thomas
To: Oster, Martin


          Sir Monticello July 5. 12. 
          I recieved, four days ago, a letter from M. de Pauly with such a statement of the facts in the case of Monsr & Mde de Beauvois as enables me to write him an opinion as to the course to be pursued. not knowing how the good offices required to be rendered M. de Beauvois may be divided between you, I have thought it might serve him further to inclose you a copy of my letter to M. Pauly, which I now do. I embrace with pleasure every occasion offered of renewing the recollections of former acquaintance & the assurances of great esteem & respect.
          
            Th:
            Jefferson
        